                                                                                             Case 4:19-cv-04598-YGR Document 14 Filed 10/15/19 Page 1 of 2



                                                                                    1 TODD O. MAIDEN (SBN CA 123524)
                                                                                      TMAIDEN@ReedSmith.com
                                                                                    2 Reed Smith LLP
                                                                                      101 Second Street, Suite 1800
                                                                                    3 San Francisco, CA 94105
                                                                                      Phone: +1 415 543 8700
                                                                                    4 Fax: +1 415 391 8269

                                                                                    5 Attorneys for Defendants
                                                                                      CAMELBAK PRODUCTS, LLC and
                                                                                    6 CAMELBAK INTERNATIONAL, LLC

                                                                                    7                               UNITED STATES DISTRICT COURT
                                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                    8                                    OAKLAND DIVISION
                                                                                    9
                                                                                      RACHEL LEPKOWSKI, individually and on          Case No. 19-cv-04598-YGR
                                                                                   10 behalf of all others similarly situated,
                                                                                                                                     RULE 7.1 CORPORATE DISCLOSURE
                                                                                                     Plaintiff                       STATEMENT OF CAMELBAK
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                                     PRODUCTS INTERNATIONAL, LLC
                                                                                   12         v.                                     AND CAMELBAK PRODUCTS, LLC
REED SMITH LLP




                                                                                   13 CAMELBAK PRODUCTS, LLC and
                                                                                      CAMELBAK INTERNATIONAL, LLC,                   Judge Yvonne Gonzalez Rogers
                                                                                   14
                                                                                               Defendants.
                                                                                   15

                                                                                   16         Pursuant to Federal Rule of Civil Procedure 7.1, Defendants CamelBak International, LLC

                                                                                   17 and CamelBak Products, LLC state:

                                                                                   18         1. CamelBak International, LLC is owned 100% by CamelBak Products, LLC., and
                                                                                   19
                                                                                              2. CamelBak Products, LLC is owned 100% by Camelbak Acquisition Corp.
                                                                                   20
                                                                                        Dated: October 15, 2019
                                                                                   21                                               Respectfully submitted,

                                                                                   22                                               REED SMITH LLP

                                                                                   23                                               By: /s/ Todd O. Maiden

                                                                                   24                                               TODD O. MAIDEN (SBN CA 123524)
                                                                                                                                    TMAIDEN@ReedSmith.com
                                                                                   25                                               Reed Smith LLP
                                                                                                                                    101 Second Street, Suite 1800
                                                                                   26                                               San Francisco, CA 94105
                                                                                                                                    Phone: +1 415 543 8700
                                                                                   27                                               Fax: +1 415 391 8269
                                                                                                                                    Attorney for Defendants
                                                                                   28

                                                                                           RULE 7.1 CORPORATE DISCLOSURE STATEMENT OF CAMELBAK PRODUCTS
                                                                                                    INTERNATIONAL, LLC AND CAMELBAK PRODUCTS, LLC
                                                                                              Case 4:19-cv-04598-YGR Document 14 Filed 10/15/19 Page 2 of 2



                                                                                    1                                      CERTIFICATE OF SERVICE

                                                                                    2
                                                                                               I, Todd O. Maiden, an attorney, hereby certify that on October 15, 2019, I caused a true and
                                                                                    3
                                                                                        correct copy of the foregoing RULE 7.1 CORPORATE DISCLOSURE STATEMENT OF
                                                                                    4
                                                                                        CAMELBAK PRODUCTS INTERNATIONAL, LLC AND CAMELBAK PRODUCTS, LLC to be
                                                                                    5
                                                                                        filed and served electronically via the ECF system of this Court. Notice of this filing will be sent by
                                                                                    6
                                                                                        email to all parties by operation of the Court’s electronic filing system.
                                                                                    7

                                                                                    8
                                                                                        DATED: October 15, 2019                                       /s/ Todd O. Maiden
                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
